DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/13/19, wherein:
Claims 1-20 are currently pending.
Claims 7 and 15 overcome the prior of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 and 16 recite “determining a set of trajectories that collect an amount of material from a collection of materials by employing a generated representation of the collection of material, the representation including one or more of a surface of the material, a point cloud, object locations, sizes, shapes, orientations, material type, condition of the material, and a depth image, the amount of material being one or more of a given mass, volume, or quantity of material, based on a volume of intersection or an estimate of the volume of the intersection between an end-effector and the material volume, and based on at least one physical reaction of the material with the end-effector; selecting a given trajectory of the trajectories based on at least one criterion; and sending the given trajectory” are the process, under its broadest reasonable interpretation, covers performance of the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor to perform all the claimed steps of “determining and selecting”.  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of determining a set of trajectories that collect an amount of material and selecting a given trajectory of the trajectories based on at least one criterion) such that it amounts no more than mere instructions to apply the exception using a generic component.  The recited feature “sending the given trajectory” is merely outputting or transmitting the instruction/data which is considered as insignificantly extra solution.  Further, the feature “to a machine configured to move the effector, causing the machine to execute the trajectory” is considered as general linking to technological environment because this features seem to be outside the scope of the claim.  Noted that claim 16 only recites a system compries a processor and  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the 
 
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1, 8 and 15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 2-8, 10-16, 18-20 are merely add further details of the abstract steps/elements recited in claims 1, 9 and 17 without including an improvement to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLEYNIK (US 2018/0147718).
As for independent claim 1, OLEYNIK discloses a method comprising: determining a set of trajectories {see at least figure 2, 41A, pars. 0010, 0013-0014 } that collect an amount of material from a collection of materials by employing a generated representation of the collection of material, the representation including one or more of a surface of the material, a point cloud, object locations, sizes, shapes, orientations, material type, condition of the material {see at least figures 5A, 7E, pars. 0194-0197}, the amount of material being one or more of a given mass, volume, or quantity of material, based on at least one physical reaction of the material with the end-effector 
As for dep. claim 2, OLEYNIK discloses wherein executing the trajectory includes moving at least one of the end-effector and components of the machine within a threshold of the given trajectory {see at least figure 41A}. 
As for dep. claim 3, OLEYNIK discloses wherein determining the trajectories includes determining a trajectory free from collision with an object in an environment based on at least one of the following: a physical model of the environment, and output from one or more of the sensor systems {see at least figures 5C and 5D}. 
As for dep. claim 4, OLEYNIK discloses wherein selecting the given trajectory includes employing a criterion based on at least one physical reaction of the material with the end-effector {see at least figure 19}.
As for dep. claim 5, OLEYNIK discloses a determining at least one of an end effector trajectory, a joint position, and a joint torque based on an estimated property of the material, the property including at least serving mass {see at least figures 18E and 18F}.
As for dep. claim 6, OLEYNIK discloses that the selecting the given trajectory further includes choosing the given trajectory based on the criterion having a numerical score including shortest time {see at least figure 22, pars. 0119, 0120, 0145, 0193 and 0314}.
As for dep. claim 8, OLEYNIK discloses determining the amount of material to be collected based on one or more of: direct computation of an intersection volume of an end-effector coupled with the machine for the given trajectory with the collection of materials and the physical reaction to the end-effector, an approximation of at least one of the volume and mass of the captured material established by a neural network {see at least figure 7E, 20-22, pars. 0138, 0193, 0234 and 0445}.
As for dep. claim 9, OLEYNIK discloses wherein selecting the given trajectory further includes: determining the amount of material to be collected in the end-effector by at least one of the trajectories in the set of trajectories, and selecting based on the amount of material to be collected; or generating the trajectory by employing a generation function based on the amount of material to be collected {see at least pars. 0189 and 0242}. 
As for dep. 10, OLEYNIK discloses determining a trajectory generation function by at least one of: an approximation function, adversarial training, adversarial training including using a generative adversarial network (GAN), or reinforcement learning; wherein the approximation function is generated by a neural network {see at least pars. 0138, 0164, 0193, 0234 and 0445}.
As for dep. claim 11, OLEYNIK discloses estimating a path of dispersing of the collected material into a predefined configuration and location based on at least one of an estimated viscosity, a viscoelasticity, a serving mass, a serving volume, a fracture toughness, and a density {see at least figures 18D, 19E, 20, 31 and 32}. 

As for dep. claim 13, OLEYNIK discloses determining, as part of the trajectory, removing the material from the end effector of the robotic arm {see at least figures 18D, 19E, 20, 31 and 32}. 
As for dep. claim 14, OLEYNIK discloses creating a torque or effort profile for given material characteristics based on one or more of a tool geometry {see at least pars. 0026, 0139, 0149, 0209, 0228, 0230-0231}.
As for claims 16-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as sets forth above. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664